TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00335-CV



                                   In the Matter of V. G. V., Jr.




     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
             NO. 3605, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A jury found that V.G.V., Jr., appellant, engaged in delinquent conduct by committing

the offenses of theft, criminal trespass, and burglary of a motor vehicle. The trial court adjudicated

appellant delinquent based on the jury’s findings and committed him to the Texas Youth

Commission for an indeterminate period of time.           In three issues, appellant contends his

adjudications of delinquency were based on uncorroborated accomplice testimony and that the

non-accomplice evidence is insufficient to connect him to the delinquent conduct. We will affirm.

               The State alleged that on the night of December 5, 2012, appellant, a 16-year-old

male, and two other men who were not juveniles committed theft of a firearm, criminally trespassed

on two properties, and burglarized two motor vehicles. After a jury was empanelled, appellant

pleaded “true” to both allegations of criminal trespass and “not true” to the remaining allegations.

The two men who were alleged to have committed the offenses with appellant did not testify as

witnesses at trial, but their videotaped statements to the police and a video of the two men taken

during their detention in a patrol car were shown to the jury during trial. During their discussions
in the patrol car and in their statements made to the police, the two men implicated appellant in the

criminal activities that occurred on the night of December 5, 2012.

                In this appeal, appellant argues that the two other men were accomplices as a matter

of law, attacks the legal sufficiency of the evidence to corroborate their testimony, and contends that

the trial court erred by not granting his motion for directed verdict on the ground that the State failed

to present sufficient evidence corroborating the alleged accomplice-witness testimony.1

                Section 54.03(e) of the Texas Family Code requires corroboration of accomplice-

witness testimony in juvenile delinquency proceedings:


        An adjudication of delinquent conduct or conduct indicating a need for supervision
        cannot be had upon the testimony of an accomplice unless corroborated by other
        evidence tending to connect the child with the alleged delinquent conduct or conduct
        indicating a need for supervision; and the corroboration is not sufficient if it merely
        shows the commission of the alleged conduct.


Tex. Fam. Code § 54.03(e). The accomplice-witness language in the Family Code is identical in

substance to that of article 38.14 of the Texas Code of Criminal Procedure. See Tex. Code Crim.

Proc. art. 38.14; In the Matter of C.M.G., 905 S.W.2d 56, 58 (Tex. App.—Austin 1995, no writ).

                The accomplice-witness rule reflects a legislative determination that accomplice

testimony implicating another person should be viewed with caution because “accomplices often

have incentives to lie, such as to avoid punishment or shift blame to another person.” Blake v. State,


        1
           Appellant brings three appellate issues making the same challenges with respect to the
offenses of theft and burglary of each of the two vehicles. These issues are analytically identical in
that they ask this Court to decide whether there was sufficient evidence to corroborate the two men’s
statements implicating appellant as a participant in the commission of the delinquent conduct.
Accordingly, we address the issues together.

                                                   2
971 S.W.2d 451, 454 (Tex. Crim. App. 1998). Under this rule, it is not necessary for the

non-accomplice evidence to be sufficient in itself to establish the accused’s guilt beyond a reasonable

doubt. Gill v. State, 873 S.W.2d 45, 48 (Tex. Crim. App. 1994). Nor is it required that the

non-accomplice evidence directly link the accused to the crime. Id.; Reed v. State, 744 S.W.2d 112,

126 (Tex. Crim. App. 1988). “All that is required is that there be some non-accomplice evidence

which tends to connect the accused to the commission of the offense alleged in the indictment.” Gill,
873 S.W.2d at 48 (emphasis in original). The phrase “tends to connect” has the ordinary dictionary

definition, “to serve, contribute or conduce in some degree or way . . . to have a more or less direct

bearing or effect.” Holladay v. State, 709 S.W.2d 194, 198 (Tex. Crim. App. 1986) (quoting Boone

v. State, 235 S.W. 580, 584 (Tex. Crim. App. 1922)). There is no precise rule as to the amount of

evidence that is required to corroborate the testimony of an accomplice; each case must be judged

on its own facts. Gill, 873 S.W.2d at 48.

               In the present case, however, neither of the two alleged accomplices testified at trial.

Their out-of-court statements recorded on the videotapes played for the jury did not constitute

“testimony” of an accomplice and therefore did not need to be corroborated.


       [T]he “testimony” that must be corroborated is that which is adduced “through live
       witnesses speaking under oath or affirmation in presence of tribunal.” . . . [W]e
       construe the “testimony” contemplated by Article 38.14 to be of the narrower,
       evidentiary kind, the kind adduced in open court by live witnesses under oath.


Bingham v. State, 913 S.W.2d 208, 210 (Tex. Crim. App. 1995) (quoting Black’s Law Dictionary

1476 (6th ed. 1990)). Because there was no accomplice-witness testimony adduced at appellant’s

trial, the corroboration requirement of Family Code section 54.03 was not implicated. The trial court

                                                  3
therefore did not err in denying appellant’s directed verdict based on the assertion that the

State failed to sufficiently corroborate accomplice-witness testimony. We overrule appellant’s

three issues.


                                       CONCLUSION

                Having overruled appellant’s three issues, we affirm the trial court’s order

of commitment.



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Affirmed

Filed: April 1, 2014




                                               4